DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “an interval between the plurality of linear-shaped openings is greater than a width of one of the plurality of linear-shaped openings” was not described in the specification.  Particularly, while Fig. 5A and paragraph 78 discloses that a plurality of linear-shaped slits are spaced apart from each other by the same interval, the specification of the instant application does not explicitly disclose a comparison between the interval between the plurality of linear-shaped openings and the width of one of the plurality of linear-shaped openings.  The specification of the instant application does not disclose that the drawings are to scale either.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0179418 A1) in view of Yamazaki (US 2002/0180372 A1).
Regarding Claim 1, referring to Figs. 1-2 and related text, Lee teaches a light emitting display device, comprising: a substrate (100) comprising first subpixels (green subpixels G), second subpixels (red subpixels R) and third subpixels (blue subpixels B) (paragraphs 40-55); a first anode (410 in G) in each of the first subpixels (paragraphs 52-59); a second anode (410 in R) in each of the second subpixels, and a third anode (410 in B) in each of the third subpixels (paragraphs 59-60); an organic stack (420) on each of the first anode, the second anode and the third anode (paragraphs 52-58); and a cathode (430) on the organic stack (paragraph 61).
Lee does not explicitly disclose the first anode having at least one opening and a reflective insulating film provided at the opening of the first anode, the reflective insulating film in contact with the first anode under the first anode.  Yamazaki teaches a light emitting display device, comprising: an anode (122) in a pixel section, wherein the anode having at least one opening (303) (figs. 1D, 3A, and paragraphs 47-49); and a reflective insulating film (117 formed of inorganic insulating material) provided at the opening of the anode, the reflective insulating film in contact with the anode under the anode (fig. 1D and paragraph 43) in order to provide high luminescent light emitting display device (paragraphs 13-15).  Therefore, it would have been obvious to combine the teaching of Lee with that of Yamazaki in order to provide high luminescent light emitting display device.
Regarding Claim 2, Lee teaches wherein the reflective insulating film is formed by stacking a first film and a second film having different refractive indices into a plurality of pairs (paragraph 43.  For example, a lamination film of silicon oxide film and a silicon nitride film).
Regarding Claim 3, Yamazaki teaches wherein one of the first film and the second film is an inorganic insulating layer having at least one of oxide or nitride (paragraph 43.  For example, silicon nitride film), and the other of the first film and the second film is a second inorganic insulating layer (paragraph 43. For example, silicon oxide film).  While Yamazaki does not explicitly disclose that the second inorganic insulating layer include titanium, it would have been obvious to one of ordinary skill in the art to utilize readily available inorganic insulating material such as titanium dioxide in order to obtain the predictable insulating characteristics.    
Regarding Claim 4, the combined teaching of Lee and Yamazaki teaches wherein each of the first to third anodes comprises a stack of a reflective electrode and a transparent electrode (Lee, paragraph 60) and wherein the reflective insulating film has reflectance substantially equal to or similar to that of the reflective electrode (Lee, paragraph 60 and Yamazaki, paragraph 43.  For example, 122 formed of one of materials in paragraphs 60 of Lee has similar refractive index compared to that of 117 formed of one of inorganic insulating materials in paragraph 43 of Yamazaki).
Regarding Claim 5, Yamazaki teaches wherein the at least one opening of the first anode comprises a plurality of linear-shaped openings spaced apart from each other by the same interval (fig. 3A).  Yamazaki further shows an interval between the plurality of linear-shaped openings (fig. 3A, an interval between 303) and a width of one of the plurality of linear-shaped openings (fig. 3A, a dimension of 303 between intervals).  While Yamazaki does not explicitly disclose that the interval between the plurality of linear-shaped openings is greater than the width of one of the plurality of linear-shaped openings, one of ordinary skill in the art would readily adjust the width of the plurality of linear-shaped openings as a routine skill in the art in order to obtain the effect of having the plurality of linear-shaped openings.  
Regarding Claims 6-7, while the combined teaching of Lee and Yamazaki does not explicitly disclose other shapes of the openings such as a radial shape (claim 6) and a plurality of dot-shaped openings (claim 7), it would have been obvious to one of ordinary skill in the art to adjust the shape of the openings, including the claimed opening shapes such as the radial shape and the plurality of dot-shaped openings from the top-down view shown from fig. 3A, as a routine skill in the art in order to obtain optimal high luminescent light emitting display device.
Regarding Claim 8, Lee teaches wherein the first anode is divided by the at least one opening (fig. 1D, slits are divided by at least one slit in a cross-sectional view of fig. 1D).
Regarding Claim 9, Lee teaches wherein the at least one opening of the first anode has a width within a range of 0.1 μm to 5 μm (paragraph 18.  For example, when an interval between the slits is 0.5 µm and the width of the slit is 5 times larger, its width is 2.5 µm).
Regarding Claim 10, Lee teaches wherein the organic stack comprises a hole transport layer (425, 421, and 423R for R, 425, 421, and 423 for G, and 425 and 421 for B), an electron blocking layer (EBL, not shown), a light emitting layer (424R, 424G, and 428B) and an electron transport layer (426) in each of the first to third subpixels (paragraphs  56-73), wherein: the light emitting layer of each of the first subpixels is a green light emitting layer (424G); and the light emitting layer of each of the second subpixels and the light emitting layer of each of the third subpixels are a red light emitting layer (424R) and a blue light emitting layer (424B), respectively (paragraphs 56-58).
While Lee is silent regarding a hole injection layer and a hole blocking layer, it would have been obvious to one of ordinary skill in the art to additionally form the hole injection layer between the anode and the light emitting layer and the hole blocking layer between the light emitting layer and the cathode in order to effectively provide electron-hole recombination and light emission for the organic light emitting display device. 
Regarding Claim 11, Lee teaches wherein the organic stack comprises a plurality of stacks (520 and 550), comprising respective light emitting layers of the same color (524R and 5255R for R, 524G and 5255G for G, and 524B and 5255B for B), in addition to common layers (for example, 525, 521, and 530), in each of the first to third subpixels (fig. 6 and paragraphs 110-113).
Regarding Claim 12, while the combined teaching of Lee and Yamazaki does not explicitly disclose a number of the first subpixels is greater than a number of each of the second and third subpixels, such greater number of first subpixels compared other subpixels are well known in the art for obtaining good light contrast and/or viewing angle characteristics.  Therefore, it would have been obvious to one of ordinary skill in the art that the number of the first subpixels is greater than the number of each of the second and third subpixels in order to obtain the desired light emitting display device characteristics such as good light contrast and/or viewing angle.  
Regarding Claim 13, Lee teaches wherein the organic stack in the first and second subpixels further comprises first and second auxiliary hole transport layers (a combination of 421 and 423G for G and 421 for B) arranged between the hole transport layer and the electron blocking layer, respectively, wherein a thickness of the second auxiliary hole transport layer (the combination of 421 and 423G for G) is greater than a thickness of the first auxiliary hole transport layer (421 for B) (fig. 2).
Regarding Claim 14, the combined teaching of Lee and Yamazaki teaches wherein the substrate further comprises fourth subpixels (white subpixels), wherein each of the fourth subpixels comprises a fourth anode having at least one opening formed therein (Lee, paragraph 40 regarding fourth white subpixels & Yamazaki, fig. 1D and 3A regarding the opening in the anode).
Regarding Claim 15, the combined teaching of Lee and Yamazaki has been discussed above including each and every limitation of the light emitting display device recited in the claim.  Furthermore, there is no additional compositional/structural limitation in the claim to distinguish from the combined teaching of Lee and Yamazaki.  Therefore, since the structure/composition disclosed in the combined teaching of Lee and Yamazaki is identical to that of the claim, claimed property or function (“the reflective insulating film reflects a light from the organic stack to the cathode”) is presumed to be at least obvious: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 16, Yamazaki teaches wherein the reflective insulating film is greater than an area of the at least one opening and smaller than an area of the first anode (a length of 117 is greater than an area of 303 as shown in Figs. 1D and 3A and a thickness of 117 is smaller than an area of 122 as shown in Figs. 1D and 3A).
Regarding Claim 17, referring to Figs. 1-2 and related text, Lee teaches a light emitting display device, comprising: a substrate (100) comprising first subpixels (green subpixels G), second subpixels (red subpixels R) (paragraphs 40-55); a first anode (410 in G) in each of the first subpixels (paragraphs 52-59); a second anode (410 in R) in each of the second subpixels (paragraphs 59-60); an organic stack (420) on the first anode and the second anode (paragraphs 52-58); and a cathode (430) on the organic stack (paragraph 61).
Lee does not explicitly disclose the first anode having at least one opening and a reflective insulating film provided at the at least one opening of the first anode.  Yamazaki teaches a light emitting display device, comprising: an anode (122) in a pixel section, wherein the anode having at least one opening (303) (figs. 1D, 3A, and paragraphs 47-49); and a reflective insulating film (117 formed of inorganic insulating material) provided at the opening of the anode (fig. 1D and paragraph 43) in order to provide high luminescent light emitting display device (paragraphs 13-15).  Therefore, it would have been obvious to combine the teaching of Lee with that of Yamazaki in order to provide high luminescent light emitting display device.
Furthermore, the combined teaching of Lee and Yamazaki would teach/result that the reflective insulating film has reflectance substantially equal to or similar to that of [the] first anode at each of the first subpixels (Lee, paragraph 60 and Yamazaki, paragraph 43.  For example, 122 formed of one of materials in paragraphs 60 such as ITO of Lee has similar refractive index compared to that of 117 formed of one of inorganic insulating materials such as silicon oxide in paragraph 43 of Yamazaki).
Regarding Claim 18, Lee teaches wherein each of the first anode and the second anode comprises a reflective electrode (paragraph 60).
Regarding Claim 19, the combined teaching of Lee and Yamazaki has been discussed above including each and every limitation of the light emitting display device recited in the claim.  Furthermore, there is no additional compositional/structural limitation in the claim to distinguish from the combined teaching of Lee and Yamazaki.  Therefore, since the structure/composition disclosed in the combined teaching of Lee and Yamazaki is identical to that of the claim, claimed property or function (“wherein the at least one opening of the first anode compensate for a color efficiency difference between the first subpixels and the second subpixels at a low grayscale”) is presumed to be at least obvious: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced 115 by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 20, Yamazaki teaches wherein the at least one opening is concentrated at a center in the first anode (fig. 3A).

Response to Arguments
Applicant’s arguments with respect to amended claims and newly submitted claims have been considered but are moot in view of new grounds of rejection as set forth above in this Office Action.
Furthermore, Applicant's additional arguments filed 09/12/2022 have been fully considered but they are not persuasive.  Applicant argues that Yamazaki fails to disclose that “a second interlayer dielectric 117” considered as the claimed term “a reflective insulating film” is reflective (Remarks, pages 2-3).  This is not found persuasive since Applicant did not provide a reasoning specifically why Yamazaki fails to teach the second interlayer dielectric 117 is reflective.  Furthermore, it is noted that Yamazaki teaches the second interlayer dielectric 117 formed of inorganic insulating material such as silicon oxide or silicon nitride (paragraph 43, silicon oxide or silicon nitride having refractive index), which is identical inorganic insulating material choice to that of the invention (see paragraph 56 disclosing “an oxide film or a nitride film, and include silicon”).     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829